DETAILED ACTION
The instant application having Application No. 17/062384 has a total of 20 claims pending in the application.  There are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13 and 14 recite the limitation “The one or more NTCRM of claim 1, …”.  However, Claim 1 is drawn to an “apparatus to be employed as a user equipment (UE), …”.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining the claims on their merits, the Examiner will treat claims 13 and 14 as being dependent from Claim 11, which recites “One or more non-transitory computer readable media (NTCRM).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10-13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 2020/0145091).

Regarding Claim 1, Luo teaches an apparatus to be employed as a user equipment (UE) (“FIG. 16 is a simplified schematic structural diagram of a terminal” – See [0131]; A terminal/UE is provided), the apparatus comprising:
radiofrequency (RF) circuitry configurable to receive one or more radio link monitoring (RLM) reference signal (RS) (“the terminal includes a transceiver unit 1601” – See [0133]; “detecting, by a lower layer of a terminal, a first value of radio link quality, where the first value is obtained based on a channel state information-reference signal (CSI-RS) and/or a reference signal in a downlink synchronization signal block (SS block)” – See [0021]; See also Fig. 16; The terminal includes transceiver 1601 (RF circuitry) to receive a CSI-RS or SSB (RLM reference signal)); and
processor circuitry communicatively coupled with the RF circuitry (“the terminal includes a transceiver unit 1601 and a processing unit 1602” – See [0133]; See also Fig. 16; The terminal includes processor 1602 coupled to the transceiver (RF circuitry)),
the processor circuitry configurable to:
identify one or more RLM-RS measurement samples (“detecting, by a lower layer of a terminal, a first value of radio link quality, where the first value is obtained based on a channel state information-reference signal (CSI-RS) and/or a reference signal in a downlink synchronization signal block (SS block)” – See [0021]; The terminal detects/identifies a CSI-RS or SSB (one or more RLM-RS measurement samples));
weight at least one measurement of the identified one or more measurement samples by a weighting factor (“the value of the radio link quality that is obtained based on the reference signal in the SS block and the value of the radio link quality that is obtained based on the CSI-RS are merged (for example, through weighted summation)” – See [0096]; The CSI-RS and SSB measurement samples merged through weighted summation (i.e., weighted with a weighting factor)); and
indicate an output based on the weighting to higher layers for RLM (“and when a value obtained after the merging is less than Qout, the lower layer of the terminal reports the OOS indication information to the higher layer of the terminal” – See [0096]; “and when a value obtained after the merging is greater than Qin, the lower layer of the terminal reports the IS indication information to the higher layer of the terminal” – See [0097]; An OOS indication is output to the higher layer of the terminal when the value obtained from merging the weighted samples is less than Qout.  Alternatively, an IS indication is output to the higher layer of the terminal when the value obtained from merging the weighted samples is greater than Qin).

Regarding Claim 2, Luo teaches the apparatus of Claim 1.  Luo further teaches that the one or more RLM-RS include one or more synchronization signal blocks (SSBs), one or more channel state information reference signals (CSI-RSs), or a combination of SSBs and CSI-RSs (“detecting, by a lower layer of a terminal, a first value of radio link quality, where the first value is obtained based on a channel state information-reference signal (CSI-RS) and/or a reference signal in a downlink synchronization signal block (SS block)” – See [0021]; The RLM-RS includes a CSI-RS and/or SSB).

Regarding Claim 3, Luo teaches the apparatus of Claim 1.  Luo further teaches that, to identify the one or more RLM-RS measurement samples, the processor circuitry is further configurable to: detect one or more SSBs (“detecting, by a lower layer of a terminal, a first value of radio link quality, where the first value is obtained based on a channel state information-reference signal (CSI-RS) and/or a reference signal in a downlink synchronization signal block (SS block)” – See [0021]; The processor detects one or more SSBs).

Regarding Claim 5, Luo teaches the apparatus of Claim 1.  Luo further teaches that the processor circuitry is further configurable to: identify the weighting factor in a received configuration (“the value of the radio link quality that is obtained based on the reference signal in the SS block and the value of the radio link quality that is obtained based on the CSI-RS are merged (for example, through weighted summation)” – See [0096]; “the computer program instruction is loaded and executed on a computer, all or some of the procedures or functions described in the embodiments of this application are generated” – See [0136]; The weighting factor is configured for the terminal via instructions/configuration received by the processor).

Regarding Claim 6, Luo teaches the apparatus of Claim 1.  Luo further teaches that the output comprises an in-sync (IS) indicator, an out-of-sync (OOS) indicator, or a failed-to-detect (FTD) indicator (“and when a value obtained after the merging is less than Qout, the lower layer of the terminal reports the OOS indication information to the higher layer of the terminal” – See [0096]; “and when a value obtained after the merging is greater than Qin, the lower layer of the terminal reports the IS indication information to the higher layer of the terminal” – See [0097]; The output is an IS indicator or OOS indicator).

Regarding Claim 10, Luo teaches the apparatus of Claim 1.  Luo further teaches that the one or more RLM-RS measurement samples include estimated block error rate (BLER) measurements or signal-to-noise ratio (SNR) measurements (“The value of the radio link quality may be obtained based on a CSI-RS and/or a reference signal in an SS block, for example, may be obtained by performing SNR evaluation on a radio link quality indicator of the CSI-RS and/or the reference signal in the SS block in a period of time before a current time period” – See [0089]; The measurement samples include SNR measurements on the CSI-RS and/or SSB (RLM-RS)).

Claim 11 is rejected based on reasoning similar to Claim 1.
Claim 12 is rejected based on reasoning similar to Claim 2.
Claim 13 is rejected based on reasoning similar to Claim 3.
Claim 15 is rejected based on reasoning similar to Claim 5.
Claim 16 is rejected based on reasoning similar to Claim 6.
Claim 20 is rejected based on reasoning similar to Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2020/0145091) in view of Thyagarajan et al. (US 2021/0051720).

Regarding Claim 4, Luo teaches the apparatus of Claim 1.  Luo does not explicitly teach that, to identify the one or more RLM-RS measurement samples, the processor circuitry is further configurable to: detect a Channel Occupancy Time (COT) structure.
However, Thyagarajan teaches detecting a Channel Occupancy Time (COT) structure (“204 indexed S0 (e.g., in a DL control portion of the slot 204). The DCI 219 may indicate a COT indicator 221 in the same slot 204 indexed S0. The COT indicator 221 may be addressed to multiple UEs and provide information regarding the structure of the COT 202” – See [0052]; “The resource may be provided via a COT structure configuration and/or a control channel information detected by the UE 115” – See [0053]; The UE detects a COT structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo such that, to identify the one or more RLM-RS measurement samples, the processor circuitry is further configurable to detect a Channel Occupancy Time (COT) structure.  Motivation for doing so would be to enable the UE to reserve a channel in the shared medium for communications (See Thyagarajan, [0033]).

Claim 14 is rejected based on reasoning similar to Claim 4.

Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2020/0145091) in view of Jia et al. (US 2021/0136606).

Regarding Claim 7, Luo teaches the apparatus of Claim 6.  Luo does not explicitly teach that the processor circuitry is configurable to: determine the output based on a listen-before talk (LBT) failure ratio.
However, Jia teaches determining the output based on a listen-before talk (LBT) failure ratio (“the triggering condition for the physical layer of the terminal equipment to report the out-of-sync indication to the higher layer may be adjusted as follows: determining according to a relationship between the parameter of a channel payload and a threshold whether to report the out-of-sync indication to the physical layer of the terminal equipment; where the parameter of a channel payload may be at least one of a channel busy ratio, a channel occupancy and a listen-before-talk (LBT) success rate” – See [0092]; An OOS indication output is determined based on a LBT success rate, wherein lower success rate corresponds to a higher failure ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo to determine the output based on a listen-before talk (LBT) failure ratio.  Motivation for doing so would be to improve the accuracy of detecting a radio link failure triggered by a physical layer issue (See Jia, [0088]).

Regarding Claim 9, Luo in view of Jia teaches the apparatus of Claim 7.  Jia further teaches that the processor circuitry is further configurable to: declare a radio link failure (RLF) when a predetermined number of FTD indicators are output (“the adjusted parameters for detecting the radio link failure may also be the parameters used in the above process of detecting radio link failure according to the second condition, for example, the adjusted parameters include at least one of the following parameters: a threshold preambleTransMax of the number of times of transmission of a random access preamble” – See [0079]; “when the higher layer of the terminal equipment does not receive a random access response, or the contention resolution is unsuccessful, a counted value of a counter PREAMBLE_TRANSMISSION_COUNTER is added by 1, and when the value of the counter PREAMBLE_TRANSMISSION_COUNTER is preambleTransMax+1, it indicates a random access problem to the higher layer” – See [0052]; RLF is declared when a predetermined number preambleTransMax is reached, indicating a number of failures to detect a random access response).

Claim 17 is rejected based on reasoning similar to Claim 7.
Claim 19 is rejected based on reasoning similar to Claim 9.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478